United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10689
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL MARK BURTON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:06-CR-5-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Paul Mark Burton appeals the imposition of a life term of

supervised release following his guilty plea to possession of

child pornography.   The Government argues that his appeal is

barred by his knowing and voluntary appeal waiver.

     A defendant may waive his statutory right to appeal as part

of a valid plea agreement if the waiver is knowing and voluntary.

United States v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999);

United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

The record indicates that the district court complied with FED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10689
                                -2-

R. CRIM. P. 11(b)(1)(N) and that Burton read and understood the

plea agreement.   Therefore, the waiver was knowing and voluntary.

See United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).

The waiver applies to the sentencing claim at issue under the

plain language of the plea agreement.     See United States v. Bond,

414 F.3d 542, 544 (5th Cir. 2005).   The waiver is therefore

enforceable, and Burton has waived the instant appeal.    See id.

     AFFIRMED.